Exhibit 99.1 N e w sR e l e a s e Chesapeake Energy Corporation P. O. Box 18496 Oklahoma City, OK73154 FOR IMMEDIATE RELEASE JANUARY 28, 2009 CONTACTS: JEFFREY L. MOBLEY, CFA SENIOR VICE PRESIDENT - INVESTOR RELATIONS AND RESEARCH (405) 767-4763 jeff.mobley@chk.com MARC ROWLAND EXECUTIVE VICE PRESIDENT AND CHIEF FINANCIAL OFFICER (405) 879-9232 marc.rowland@chk.com CHESAPEAKE ENERGY CORPORATION ANNOUNCES PRICING OF OFFERING OF $1 BILLION OF SENIOR NOTES OKLAHOMA CITY, OKLAHOMA, JANUARY 28, 2009 – Chesapeake Energy Corporation (NYSE:CHK) today announced that it has priced its previously announced public offering of $1 billion aggregate principal amount of senior notes due 2015, which will carry an interest rate of 9.5% per annum.The senior notes were priced at 95.071% of par to yield 10.625%.The offering was increased from a previously announced offering size of $500 million, resulting in net proceeds to Chesapeake of $934.5 million after deducting underwriting discounts and commissions. Chesapeake expects the issuance and delivery of the senior notes to occur on February 2, 2009, subject to customary closing conditions. Chesapeake intends to use the net proceeds from the offering to repay outstanding indebtedness under its revolving bank credit facility, which it anticipates reborrowing from time to time to fund drilling and leasehold acquisition initiatives and for general corporate purposes. The senior notes were offered pursuant to a shelf registration statement filed on January 27, 2009 with the U.S. Securities and Exchange Commission.Chesapeake intends to list the notes on the New York Stock Exchange after issuance. Deutsche Bank Securities, Banc of America Securities LLC, Credit Suisse, Goldman, Sachs & Co., Morgan Stanley and Wachovia Securities acted as joint book-running managers for thesenior notes offering. Copies of the prospectus supplement relating to the offering may be obtained from the offices of Deutsche Bank
